     Case 7:19-cv-00337 Document 18 Filed on 11/23/19 in TXSD Page 1 of 15




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                   McALLEN DIVISION

TERESA DE JESUS LUNA DE SANCHEZ              §
AND BLANCA GALVAN                            §
                                             §
v.                                           §    Case No.7:19-cv-00337
                                             §
THYSSENKRUPP ELEVATOR AND SPAW               §
GLASS HOLDING, L.P., SPAW GLASS CIVIL        §
CONTRACTORS, INC., McALLEN MEDICAL           §
CENTER AND UHS OF DELAWARE, INC.             §

                    JOINT DISCOVERY/CASE MANAGEMENT PLAN
                UNDER RULE 26(f) FEDERAL RULES OF CIVIL PROCEDURE

1.    State where and when the meeting of the parties required by Rule 26(f) was held, and
      identify the counsel who attended for each party.

      The parties conferred on November 12, 2019. Counsel who participated for each party
      were (1) Daniel Hernandez, counsel for Plaintiffs;
      (2) Michael I. Ramirez/Alyssa Wickern/Melanie Sanders, counsel for Defendant,
      ThyssenKrupp Elevator; (3) Andres R. Gonzalez/Gregory M. Cokinos, counsel for
      Defendant, Spaw Glass Holding, L.P., Spaw Glass Civil Construction, Inc., Spaw Glass
      Holding, L.P., and Spaw Glass Contractors, Inc., and (4) Ezequiel Moya/Eduardo Moya,
      counsel for UHS of Delaware, Inc. and McAllen Medical Center. The addresses, bar
      numbers, phone and fax numbers are listed below under Paragraph 24.

      The e-mail addresses are as follows:(1) Daniel Hernandez: efiling@hdzfirm.com:
      (2) Michael I. Ramirez/Alyssa Wickern/Melanie Sanders: mramirez@mlllaw.com
      /awickern@mlllaw.com / msanders@kplegal.com; (3) Andres R. Gonzalez
      /Gregory M. Cokinos: gmcokinos@cokinoslaw.com / agonzalez@cokinoslaw.com; and
      (4) Ezequiel Moya/Eduardo Moya: law@valleyfirm.com.

2.    List cases related to this one that are pending in any state or federal court.

      None.
     Case 7:19-cv-00337 Document 18 Filed on 11/23/19 in TXSD Page 2 of 15




3.    Briefly describe what this case is about.

      Plaintiffs' Response:

              Plaintiffs Blanca Galvan, a respiratory therapist, and Teresa Sanchez, a
      housekeeper, were both severely injured as a result of two separate incidents involving
      elevator malfunctions at McAllen Medical Center. Both Galvan and Sanchez were riding
      on the hospital elevators when the elevators suddenly dropped 2-3 floors coming to an
      abrupt stop causing serious bodily injuries to both Galvan and Sanchez. Both requiring
      surgical intervention for their injuries. The Defendants knew of the existing problems
      with the elevators yet failed to maintain and repair them. During this time the McAllen
      Medical Center was undergoing a renovation project to the hospital and their elevators.
      Plaintiffs' claims are based on negligence against the in state Defendants SPAW GLASS
      HOLDING, L.P., SPAW GLASS CIVIL CONSTRUCTION, INC. Moreover, Plaintiffs sued
      THYSSENKRUPP ELEVATOR CORPORATION, MCALLEN MEDICAL CENTER and UHS OF
      DELAWARE, INC.

      Defendants’ Response:

              On February 5, 2019, Plaintiff, Teresa Sanchez, initially filed a lawsuit against
      THYSSENKRUPP ELEVATOR CORPORATION, SPAW GLASS HOLDING, L.P. and SPAW
      GLASS CIVIL CONSTRUCTION, INC. Plaintiff, Teresa Sanchez claims that
      THYSSENKRUPP ELEVATOR CORPORATION, SPAW GLASS HOLDING, L.P. and SPAW
      GLASS CIVIL CONSTRUCTION, INC were negligent when she developed injuries
      subsequent to descending on an elevator at McAllen Medical Center on
      December 28, 2018.
              On February 26, 2019,Plaintiff, Teresa Sanchez, filed a Second Amended Petition
      to include Plaintiff, Blanca Galvan. Plaintiff, Blanca Galvan claims that THYSSENKRUPP
      ELEVATOR CORPORATION, SPAW GLASS HOLDING, L.P. and SPAW GLASS CIVIL
      CONSTRUCTION, INC were negligent when she developed injuries subsequent to
      descending on an elevator at McAllen Medical Center on January 5, 2019.
              On August 22, 2019, Plaintiffs filed a Fourth Amended Petition in state court to
      include Defendant, McAllen Medical Center and UHS of Delaware, Inc. Plaintiffs allege
      that McAllen Medical Center and UHS of Delaware, Inc. were negligent when Plaintiffs
      allegedly developed injuries subsequent to descending on an elevator located at McAllen
      Medical Center. Defendant, McAllen Medical Center and UHS of Delaware, Inc. removed
      the case to federal court because the matter in controversy exceeds $75,000 and the
      allegations asserted against UHS of Delaware, Inc., a citizen of the state of Delaware,
      and Georgia invokes diversity jurisdiction.




                                            -2-
     Case 7:19-cv-00337 Document 18 Filed on 11/23/19 in TXSD Page 3 of 15




4.    Specify the allegation of federal jurisdiction.

      Plaintiffs' Response:

      This Court does not possess jurisdiction and has timely filed a Motion for Remand.

      Defendants’ Response:

      Defendants, McAllen Medical Center and UHS of Delaware, Inc., removed this case to
      federal court because Plaintiffs assert claims against a citizen of the state of Delaware
      and Georgia, Defendant, UHS of Delaware, Inc., and the matter in controversy exceeds
      the sum or value of $75,000.

5.    Name the parties who disagree and the reasons.

      Plaintiffs' Response:

              The Required complete diversity is lacking in this matter. The Spaw Glass
      Defendants are Texas citizens and Defendants' allegations of fraudulent joinder are not
      well taken. Supplemental jurisdiction does not exist in this matter.

6.    List anticipated additional parties that should be included, when they can be added,
      and by whom they are wanted.

      None. There are no additional parties known at this time.

7.    List anticipated interventions.

      There are no anticipated interventions known at this time.

8.    Describe any class-action issues.

      None.




                                             -3-
      Case 7:19-cv-00337 Document 18 Filed on 11/23/19 in TXSD Page 4 of 15




9.     State whether each party represents that it has made the initial disclosures required
       by FRCP 26(a). If not, describe the arrangements that have been made to complete the
       disclosures.

       Plaintiffs' Response:

               Plaintiffs, Teresa Sanchez and Blanca Galvan, have not made initial disclosures.
       Plaintiffs, Teresa Sanchez and Blanca Galvan will serve FRCP 26(a) initial disclosures
       within 14 days after the Rule 26(f) conference.

       Defendants, McAllen Medical Center, UHS of Delaware, Inc., ThyssenKrupp Elevator
       Corporation and Spaw Glass have not made initial disclosures. Defendants will serve
       FRCP 26(a) initial disclosures within 14 days after the Rule 26(f) conference.

10.    Describe the proposed agreed discovery plan, including:

       A.     Responses to all the matters raised in Rule 26(f).

              Plaintiffs’ Response:

              FRCP 26(f)(3)(B): Parties anticipate discovery cutoff of May 15, 2020, and trial
              ready date of June 15, 2020. No party believes discovery should be conducted
              in phases. Plaintiffs do not propose a limit on the number of depositions and the
              right to depose all retained expert witnesses designated by any party.

              As to Plaintiffs, Teresa Sanchez and Blanca Galvan, propose discovery including,
              but not limited to, the following categories:

              1.     Depositions of Spaw Glass Civil Construction, Spaw Glass Civil
                     Contractors Inc. employees, UHS of Delaware, Inc., and McAllen Medical
                     Center regarding knowledge of construction and/or maintenance errors,
                     complaints, mechanical problems and/or accidents, which occurred at
                     McAllen Medical Center.

              2.     Discovery requests to all Defendants ThyssenKrupp Elevator, Spaw Glass
                     Civil Construction, Spaw Glass Civil Contractors Inc., UHS of Delaware,
                     Inc., and McAllen Medical Center, regarding knowledge and liability,
                     vicarious or otherwise, for the construction, installation, maintenance and
                     use of ThyssenKrupp elevators installed at McAllen Medical Center.




                                             -4-
Case 7:19-cv-00337 Document 18 Filed on 11/23/19 in TXSD Page 5 of 15




       3.     Discovery requests to all Defendants, ThyssenKrupp Elevator, Spaw Glass
              Civil Construction, Spaw Glass Civil Contractors Inc., UHS of Delaware,
              Inc., and McAllen Medical Center, regarding knowledge of construction
              and/or maintenance errors, complaints, mechanical problems and/or
              accidents, which occurred at McAllen Medical Center.

       4.     Plaintiffs' claimed damages.

       Defendants, McAllen Medical Center, UHS of Delaware, Inc., ThyssenKrupp
       Elevator Corporation and Spaw Glass propose the following:

       FRCP 26(f)(3)(B): Defendants anticipate discovery cutoff of December 17, 2020,
       and trial ready date of February 15, 2021. The parties do not believe discovery
       should be conducted in phases. Defendants propose that each side shall be
       permitted ten (10) fact depositions and the right to depose all retained expert
       witnesses designated by any party.

       In compliance with FRCP 26(f)(3)(B) and without limiting their right to seek
       further discovery, parties’ initial discovery plan would seek information on the
       categories listed below. Defendants believe that discovery should be limited to
       the specific causes of action Plaintiffs complained of.

       As to Plaintiffs, Teresa Sanchez and Blanca Galvan, Defendants propose
       discovery including, but not limited to, the following categories:

       1.     Plaintiffs, Teresa Sanchez and Blanca Galvan’s complete medical history,
              including any pre-existing medical conditions, and mental health,
              information regarding medical treatments provided to Plaintiffs,
              information regarding Plaintiff’s hospitalizations prior to and after the
              date of occurrence;

       2.     Plaintiffs, Teresa Sanchez and Blanca Galvan's health, life, worker’s
              compensation and insurance coverage and claims;

       3.     Plaintiffs, Teresa Sanchez and Blanca Galvan’s personal history, including
              their criminal, education, employment, and income history; and

       4.     Plaintiffs' claimed damages.




                                     -5-
Case 7:19-cv-00337 Document 18 Filed on 11/23/19 in TXSD Page 6 of 15




       All parties agree to the following:

       FRCP 26(f)(3)(c): None

       FRCP 26(f)(3)(D):     Defendants expect claims of privilege to be made over
       certain discovery sought and reserve all rights related to said claims of privilege.

       FRCP 26(f)(3)(E):     On October 21, 2019, the Plaintiffs filed a Motion to
       Remand. For the reasons stated therein, Plaintiffs contend that Plaintiffs' lawsuit
       is due to be remanded. The ThyssenKrupp Elevator Corporation and Spaw Glass
       Defendants filed Answers in the state court action that was removed to this
       Court. Absent a requirement from this Court requiring Plaintiffs to re-plead
       consistent with the Federal Rules of Civil Procedure, the ThyssenKrupp Elevator
       Corporation and Spaw Glass Defendants contend that they are not yet required
       to file separate answers in this Court.

       FRCP 26(f)(3)(F): On October 28, 2019, Defendants, McAllen Medical Center's
       and UHS of Delaware filed a Motion for Protection.

 B.    When and to whom the plaintiff anticipates it may send interrogatories.

       Plaintiffs' Response:

       Plaintiffs send written discovery, including interrogatories, to Defendants within
       sixty (60) days of the court's execution of the Agreed Joint Discover/Case
       Management Plan.

 C.    When and to whom the defendant anticipates it may send interrogatories.

       Defendants anticipate sending written discovery, including interrogatories, to all
       parties within sixty (60) days of the court's execution of the Agreed Joint
       Discover/Case Management Plan.

 D.    Of whom and by when the plaintiff anticipates taking oral depositions.

       Plaintiffs' Response:

       Plaintiffs intend to depose within 60 days of the court's execution of the Agreed
       Joint Discovery/Case Management Plan. UHS of Delaware, Inc., employees, fact
       witness, Richard Colby as well the following fact witnesses:


                                       -6-
Case 7:19-cv-00337 Document 18 Filed on 11/23/19 in TXSD Page 7 of 15




       ThyssenKrupp Elevator:
       Paul Fisher
       Ron Griffin

       Lerch Bates employees related to design of elevators.

       UHS:
       Patient Safety Coordinator
       Victor Contreras
       Marc De Arcie

       McAllen Medical Center:
       Richard Araujo
       David Cadena
       Elisa Gutierrez
       Eddie Garcia
       Doug Colburn
       Jerome Brooks
       Joe Guerra
       Sulema Britt
       Linda Moreno
       Lorenzo Martinez
       Mario Reyna

       Spawglass:
       Matias Maldonado
       Chris Pennington
       Sam Saldana
       Eddie Rodriguez
       Todd Henningsen

       Plaintiffs intend to depose all experts designated by the parties in this case.
       Plaintiffs intend to depose damage experts.
       Plaintiffs intend to depose non-party witnesses with knowledge of prior elevator
       incidents and malfunctions.




                                     -7-
Case 7:19-cv-00337 Document 18 Filed on 11/23/19 in TXSD Page 8 of 15




 E.    Of whom and by when the defendant anticipates taking oral depositions.

       Based on current information, Defendants intend to depose Plaintiffs, Teresa
       Sanchez and Blanca Galvan, and fact witness, Richard Colby, by April 17, 2020.
       Defendants also intend to depose non-party witnesses with knowledge of
       medical care and treatment provided to Plaintiffs.

       Defendants also intend to depose all experts designated by the parties in this
       case.

 F.    When the plaintiff (or the party with the burden of proof on an issue) will be able
       to designate experts and provide the reports required by Rule 26(a)(2)(B), and
       when the opposing party will be able to designate responsive experts and
       provide their reports.

       Plaintiffs' Response:

       Plaintiffs will designate      experts    and    produce    expert    reports   by
       February 10, 2020.

       Defendants will designate experts and produce expert reports by
       March 11, 2020.

       Defendants’ Response:

       Defendants propose that Plaintiffs designate experts and produce expert reports
       by May 8, 2020.

       Defendants will designate experts and produce expert reports by June 24, 2020.

 G.    List expert depositions the plaintiff (or the party with the burden of proof on an
       issue) anticipates taking and their anticipated completion date. See Rule
       26(a)(2)(B) (expert report).

       Plaintiffs' Response:

       Plaintiffs Teresa Sanchez and Blanca Galvan will take the depositions of all
       named and designated experts by Defendants by the agreed date on fully
       executed scheduling order. Plaintiff, expects to depose any experts designated
       by Defendants by April 13, 2020.


                                      -8-
      Case 7:19-cv-00337 Document 18 Filed on 11/23/19 in TXSD Page 9 of 15




              Defendants’ Response:

              Defendants propose that Plaintiffs depose any experts designated by Defendants
              by November 20, 2020.

              Defendants expect to depose any experts designated by Defendants by
              November 20, 2020.

       H.     List expert depositions the opposing party anticipates taking and their
              anticipated completion date. See Rule 26(a)(2)(B) (expert report).

              Defendants expect to depose any expert designated by Plaintiffs by
              October 11, 2020.

              Defendants depose any expert designated by Plaintiffs by April 13, 2020.

11.    If the parties are not agreed on a part of the discovery plan, describe the separate
       views and proposals of each party.

       None other than what is reflected above.

       Plaintiffs are in agreement to Plaintiffs’ above proposed discovery plan.

       Defendants agree to Defendants’ proposed discovery plan.

12.    Specify the discovery beyond initial disclosures that has been undertaken to date.

       Plaintiffs have served the following discovery:

       SPAW GLASS HOLDINGS, L.P., Original Disclosures, Plaintiff's First Set of Written
       Interrogatories, Requests for Production and Requests for Admission, on February 15,
       2019;

       SPAW GLASS CIVIL CONSTRUCTION, Original Disclosures, Plaintiff's First Set of Written
       Interrogatories, Requests for Production and Requests for Admission, on February 15,
       2019;

       SPAW GLASS CIVIL CONTRACTORS, Original Disclosures, Plaintiff's First Set of Written
       Interrogatories, Requests for Production and Requests for Admission, on February 15,
       2019;


                                             -9-
Case 7:19-cv-00337 Document 18 Filed on 11/23/19 in TXSD Page 10 of 15




  UHS OF DELAWARE, INC., Original Disclosures, Plaintiff Blanca Galvan's First Set of
  Written Interrogatories, Requests for Production and Requests for Admission, on August
  28, 2019;

  UHS OF DELAWARE, INC., Original Disclosures, Plaintiff Teresa Sanchez's First Set of
  Written Interrogatories, Requests for Production and Requests for Admission, on August
  28, 2019;

  McALLEN MEDICAL CENTER, Original Disclosures, Plaintiff Blanca Galvan's First Set of
  Written Interrogatories, Requests for Production and Requests for Admission, on
  September 10, 2019;

  McALLEN MEDICAL CENTER, Original Disclosures, Plaintiff Teresa Sanchez's First Set of
  Written Interrogatories, Requests for Production and Requests for Admission, on
  September 10, 2019;

  THYSSENKRUPP ELEVATOR CORPORATION Original Disclosures, Plaintiff Teresa
  Sanchez's First Set of Written Interrogatories, Requests for Production and Requests for
  Admission.

  THYSSENKRUPP ELEVATOR CORPORATION Original Disclosures, Plaintiff Blanca Galvan's
  First Set of Written Interrogatories, Requests for Production and Requests for Admission.

  Gregory Laznovsky, Corporate sales manager for ThyssenKrupp was deposed.
  David Heath, Branch Manager for ThyssenKrupp Elevator Corporation was deposed.
  Pena Valdez and Marco Castro, employees for ThyssenKrupp were deposed. Defendant,
  ThyssenKrupp’s initial discovery requests have already been completed. Plaintiffs have
  propounded to Defendants Requests for Disclosures pursuant to TRCP194.

  Eric Kennedy, President of the Spaw Glass South Texas Division was deposed. Plaintiffs
  have propounded to Defendants Requests for Disclosures pursuant to TRCP194.

  Defendant, McAllen Medical Center, prior to removal and being joined produced
  documents pursuant to a Deposition by Written Questions.




                                        - 10 -
      Case 7:19-cv-00337 Document 18 Filed on 11/23/19 in TXSD Page 11 of 15




13.     State the date the planned discovery can reasonably be completed.

        Plaintiffs' Response:

        Plaintiffs anticipate that discovery may be completed by May 15, 2020.

        Defendants’ Response:

        Defendants anticipate that discovery may be completed by February 1, 2021.

14.     Describe the possibilities for a prompt settlement or resolution of the case that were
        discussed in your Rule 26(f) meeting.

        Plaintiffs’ Response:

        Plaintiffs believe that a mediation would be effective soon to discuss resolution of this
        matter since Defendants have Plaintiffs medical specials and damage models.

        Defendants’ Response:

        Defendants believe that after depositions of relevant individuals and designated experts
        have been taken, the parties will visit the issue of potential dispute resolution.

15.     Describe what each party has done or agreed to do to bring about a prompt resolution.

        Plaintiffs' Response:

        Plaintiffs are willing to mediate their disputes to bring a prompt resolution.

        Defendants’ Response:

        Defendants have/will endeavor to promptly engage in meaningful discovery. After
        depositions of relevant individuals and designated experts have been taken, the parties
        will visit the issue of potential dispute resolution.

16.     From the attorneys’ discussion with the client, state the alternative dispute resolution
        techniques that are reasonably suitable, and state when such a technique may be
        effectively used in this case.

        The parties believe that mediation will be best for ADR once depositions of Plaintiffs and
        designated experts are completed.

                                              - 11 -
      Case 7:19-cv-00337 Document 18 Filed on 11/23/19 in TXSD Page 12 of 15




17.     Magistrate judges may now hear jury and non-jury trials. Indicate the parties' joint
        position on a trial before a magistrate judge.

        The parties do not agree to try this case to a magistrate judge.

18.     State whether a jury demand has been made and if it was made on time.

        Plaintiffs' Response:

        Plaintiff's timely requested a jury trial at the time of initial filing of Original Petition.

        Defendants’ Response:

        Defendants, McAllen Medical Center's and UHS of Delaware, Inc., timely requested a jury
        trial.

19.     Specify the number of hours it will take to present the evidence in this case.

        The parties believe it will take 60 hours.

20.     List pending motions that could be ruled on at the initial pretrial and scheduling
        conference.

        Plaintiffs' Motion for Remand.

        Defendants, UHS of Delaware, Inc. and McAllen Medical Center's Amended Opposed
        Motion for Protective Order and Motion to Stay all Discovery.

21.     List other motions pending.

        None.

22.     Indicate other matters peculiar to this case, including discovery, that deserve the
        special attention of the court at the conference.

        None other than what has been identified above.




                                                 - 12 -
      Case 7:19-cv-00337 Document 18 Filed on 11/23/19 in TXSD Page 13 of 15




23.     Certify that all parties have filed Disclosure of Interested Parties as directed in the
        Order for Conference and Disclosure of Interested Parties, listing the date of filing for
        original and any amendments.

        Plaintiffs filed their disclosures on October 8, 2019.

        The Court’s docket reflects that Plaintiffs filed such disclosures on October 8, 2019.

        Defendants, McAllen Medical Center and UHS of Delaware, Inc., filed such disclosures
        on October 8, 2019.

        Defendant, ThyssenKrupp Corporation, filed such disclosures on October 9, 2019.

        The courts docket reflects that Defendant, Spaw Glass has yet to file such disclosures.

24.     List the names, bar numbers, addresses and telephone numbers of all counsel.

        ATTORNEYS FOR PLAINTIFFS
        Daniel Hernandez
        SBN: 24034479
        HERNANDEZ LAW FIRM, P.C.
        4841 S. Jackson Road
        Edinburg, Texas 78539
        (956) 369-4480
        FAX: (979) 822-6001
        EMAIL: efiling@hdzfirm.com

        ATTORNEYS FOR DEFENDANT, THYSSENKRUPP ELEVATOR
        Michael I. Ramirez
        SBN: 24008604
        Alyssa P. Wickern
        SBN: 24079571
        McCOY LEAVITT LASKEY, LLC
        20726 Stone Oak Parkway, Ste. 116
        San Antonio, Texas 78258
        (210) 446-2828
        FAX: (262) 522-7020
        EMAIL: mramirez@mlllaw.com / awickern@mlllaw.com
               and
        KUSTOFF & PHIPPS, LLP
        Melanie Sanders

                                              - 13 -
Case 7:19-cv-00337 Document 18 Filed on 11/23/19 in TXSD Page 14 of 15




  4103 Parkdale Street
  San Antonio, Texas 78229
  (210) 614-9444
  Email: msanders@kplegal.com

  ATTORNEYS FOR DEFENDANTS, SPAW GLASS HOLDING, L.P., SPAW GLASS CIVIL
  CONSTRUCTION, INC., SPAW GLASS HOLDING, L.P., AND SPAW GLASS CONTRACTORS,
  INC.
  Andres R. Gonzalez/Gregory M. Cokinos
  COKINOS/YOUNG
  10999 IH-10 West, Suite 800
  San Antonio, Texas 78230
  (210) 293-8700
  FAX: (210) 293-8733
  EMAIL: gmcokinos@cokinoslaw.com / agonzalez@cokinoslaw.com

  ATTORNEYS FOR DEFENDANTS, UHS OF DELAWARE, INC. AND MCALLEN MEDICAL
  CENTER
  Steven M. Gonzalez
  SBN: 08131900
  Federal ID: 3321
  Edward J. Castillo
  SBN: 24040658
  Eduardo Moya
  SBN: 24105674
  GONZALEZ CASTILLO, LLP
  1317 E. Quebec Avenue
  McAllen, Texas 78503
  (956) 618-0115
  FAX: (956) 618-0445
  EMAIL: law@valleyfirm.com




                                 - 14 -
    Case 7:19-cv-00337 Document 18 Filed on 11/23/19 in TXSD Page 15 of 15




     /s/Daniel Hernandez                             11/23/2019
Counsel for Plaintiffs                               Date


    /s/Alyssa P. Wickern                             11/23/2019
Counsel for ThyssenKrupp Elevator                    Date


    /s/Andres R. Gonzalez                            11/23/2019
Counsel for Spaw Glass Holding, L.P.,                Date
Spaw Glass Civil Construction, Inc.,
Spaw Glass Holding, L.P., and
Spaw Glass Contractors, Inc.


     /s/Eduardo Moya                                 11/23/2019
Counsel for UHS of Delaware, Inc. and                Date
McAllen Medical Center




                                        - 15 -
